Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 13, 2021                                                                                  Bridget M. McCormack,
                                                                                                                Chief Justice

  163331 & (11)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  DANIEL EDWARD CALLAHAN,                                                                              Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 163331
                                                                   COA: 357289
                                                                   Ottawa CC: 18-005555-NZ
  VERONICA ANN MAROTA and
  VINCENT FRED MAROTA,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 20, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 13, 2021
         p0810
                                                                              Clerk